PER CURIAM.
The Dayton Breweries Company instituted an action against James Whitcomb in the Hamilton Common Pleas to recover seven months rent, claimed to be due on a buildingleased to him by the'Company.
The lower court instructed the jury to re-. turn a verdict for Whitcomb on the ground that the corporation had been dissolved and that the claim had not been assigned. Error was 'prosecuted to the Court of Appeals and it held:
1. Section 11964 GC. provides that no action pending in favor or against a corporation shall be discontinued or abate by its dissolution whether the dissolution occurs by expiration of its charter or otherwise.
2. After dissolution, by virtue of 11968 GC. a corporation may prosecute an action in the corporate name for the use of the party entitled to- receive the proceeds thereof, which would have accrued to the corporation but for the dissolution.
3. If a judgment is recovered, the proceeds therefrom, under this section may be placed in the hands of a receiver for distribution to-persons entitled thereto.
4. The lower court erred in instructing the verdict.
Judgment reversed and cause remanded.